Citation Nr: 0730078	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1964 to 
February 1966.  He died in March 1996, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Historically, the veteran served in the Army from March 1964 
to February 1966, including service in the Republic of 
Vietnam.  A review of his service medical records was silent 
as to any complaints of or treatment for non-small cell 
carcinoma of the lung.

The veteran died in March 1996, at the age of 52.  The 
immediate cause of the veteran's death was identified on his 
death certificate as metastatic renal cell carcinoma.  No 
other conditions were listed as contributing to death but not 
resulting in the underlying cause.  In January 2004, the 
veteran's death certificate was amended to identify the 
immediate cause of death as non-small cell carcinoma of the 
lung with diffuse metastasis.  A February 2005 letter from 
the physician certifying the amended death certificate 
explained that the reason for the change of the immediate 
cause of death was that a biopsy of lung tissue showed a non-
small cell carcinoma, probably Adeno Carcinoma, but no biopsy 
was done of a renal mass.  Accordingly, the physician stated 
that, because no biopsy of a renal mass was performed, there 
was no tissue diagnosis to support a diagnosis of renal cell 
carcinoma.  The physician concluded that he "felt that [he] 
could not say the origin was the kidney and with the tissue 
diagnosis from the lung that amending the death certificate 
was justified."

Private treatment records from February 1996 revealed that a 
left kidney biopsy was performed at St. Rita's Medical Center 
which confirmed hypernephroma.  An endobronchial biopsy 
revealed poorly differentiated non-small cell lung carcinoma, 
and indicated that the primary site was still under 
evaluation, "lung vs kidney primary."  A discharge summary 
indicated that a previous lung biopsy was consistent with 
metastatic renal cell carcinoma.

In a September 2004 VA opinion, the VA examiner indicated 
that the primary site of the veteran's cancer was likely the 
kidney, but stated that the lung mass could represent a 
second primary.  Accordingly, the VA examiner concluded that 
the issue could not be resolved without resort to mere 
speculation, and suggested that the case be referred to a 
surgical pathologist for opinion.

In a March 2005 VA opinion, the VA examiner opined that 
"this was probably primary renal cell carcinoma with 
pulmonary metastasis," but that the case "would require the 
opinion of a prestigious medical center."  The VA examiner 
concluded that the issue could not be resolved on the basis 
of the information presented, and that all tissue slides 
should be sent to a medical center that would have multiple 
pathologists who would be able to give an expert opinion.

Under the circumstances, the Board is of the opinion that an 
advisory opinion from the Armed Forces Institute of Pathology 
(AFIP) is needed to resolve the medical questions relating to 
the primary site of the veteran's cancer.  Prior to referral 
of this matter to the AFIP, it is necessary to obtain certain 
tissue samples and slides excised during a biopsy or biopsies 
undergone by the veteran, and this case will be remanded to 
the RO for that purpose.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to secure all 
pathological materials, tissue samples, 
slides, blocks, studies, etc., relating to 
the biopsy or biopsies performed at St. 
Rita's Medical Center.  In particular, the 
Board notes that treatment records 
indicate that a biopsy or biopsies were 
performed on the veteran in February 1996.  
In completing this task, the RO must 
contact both the appellant and St. Rita's 
Medical Center and request all 
pathological materials available relating 
to all biopsies performed on the veteran 
during the course of treatment for his 
cancer.  All materials obtained must be 
packaged separately from the veteran's 
claims file, but still associated with the 
veteran's claims file, and must be handled 
with appropriate care in light of the 
fragile nature of the specimens.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
The appellant and her representative must 
be informed as to the result of these 
efforts.  The appellant must then be given 
an opportunity to respond.

2.  Upon receipt of the foregoing, the 
claims file together with all pathological 
material obtained, must be promptly 
forwarded to the Board.  The data will 
thereafter be forwarded to the AFIP for the 
purposes of review and opinion.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



